EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian Andress on 10-8-2020.
The application has been amended as follows: 
Claim 1 has been amended as follows:
In line 10, “chamber and the second compartment” has been amended to: — chamber to receive the partially compressed crop material and the second compartment —
In line 12, “chamber and the first compartment” has been amended to: — chamber to receive the partially compressed crop material and the first compartment —
In line 13, “a second compression mechanism” has been amended to: — the second compression mechanism —

Claim 4 has been amended as follows:
In line 2, “the same vertical plane” has been amended to: — a same vertical plane —

Claim 5 has been amended as follows:
In lines 3 and 4, “to compress the crop material in the first compartment.” has been amended to: — to compress the partially compressed crop material in the first or second compartment. —

Claim 6 has been amended as follows:
In line 1, “The agricultural harvesting machine of claim 1, wherein the first binding system” has been amended to: — The agricultural harvesting machine of claim 5, wherein the binding system —
In line 2, “the compressed crop material in the first compartment into a first crop package” has been amended to: — a compressed crop material in the first or second compartment into a crop package—
In line 3, “than the crop material exiting the compression chamber.” has been amended to: — than the received partially compressed crop material.—

Claim 7 has been amended as follows:
In lines 3 and 4, “to the direction of crop material exiting the compression chamber.” has been amended to: — to a direction of the partially compressed crop material exiting the compression chamber.—

Claim 9 has been amended as follows:
In line 2, “in the second compartment into a second crop package” has been amended to: — in the first or second compartment into a crop package —
In line 3, “than the crop material exiting the compression chamber.” has been amended to: — than the received partially compressed crop material.—

Claim 10 has been amended as follows:
In line 1, “wherein the crop material” has been amended to: — wherein the received partially compressed crop material —
In line 2, “the first crop package out of the first compartment.” has been amended to: — the crop package out of the first or second compartment. —

Claim 11 has been amended as follows:
In line 4, “the crop material” has been amended to: — a first portion of the crop material —
In line 6, “the crop material” has been amended to: — the first portion of the crop material —
In line 9, “the crop material” has been amended to: — a second portion of the crop material —
In line 10, “the crop material” has been amended to: — the first portion of the crop material —
In line 11, “the crop material” has been amended to: — the first portion of the crop material —

Claim 12 has been amended as follows:
In line 2, “the crop material” has been amended to: — the second portion of the crop material —

Claim 14 has been amended as follows:
In line 2, “in the same vertical plane when transferring the crop” has been amended to: — in a same vertical plane when transferring the first portion of the crop —

Claim 15 has been amended as follows:
In line 1, “the crop material” has been amended to: — the first portion of the crop material —
In line 3, “at least on actuator to compress the crop material” has been amended to: — at least one actuator to further compress the first portion of the crop material —

Claim 17 has been amended as follows:
In line 1, “the crop material” has been amended to: — the first portion of the crop material —
In lines 2 and 3, “the crop material exiting the compression chamber.” has been amended to: — the first portion of the crop material transferred from the compression chamber.—

Claim 18 has been amended as follows:
In line 3, “the direction of crop material exiting the compression chamber” has been amended to: — a direction of crop material transferring from the compression chamber —

Claim 19 has been amended as follows:
In line 3, “the direction of crop material exiting the” has been amended to: — a direction of crop material transferring from the —
In line 4, “the crop material” has been amended to: — the first portion of the crop material —

Claim 20 has been amended as follows:
In line 2, “the crop package” has been amended to: — a crop package —
In line 2, “exiting” has been amended to: — transferring from —

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J BEHRENS whose telephone number is (303)297-4336.  The examiner can normally be reached on M-F 9am-2pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM J BEHRENS/Examiner, Art Unit 3671